               Case 2:21-mj-09026-CLW Document 1 Filed 01/12/21 Page 1 of 1 PageID: 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                        District of Columbia
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                             &DVH1R 21-mj-24

                     7+20$6 %$5$1<,


                            Defendant(s)


                                                   &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                     -DQXDU\                LQWKHFRXQW\RI                                    LQWKH
                        'LVWULFWRI            &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                      Offense Description
 86&   D                                5HVWULFWHG %XLOGLQJ RU *URXQGV
 86&   H                               9LROHQW (QWU\ RU 'LVRUGHUO\ &RQGXFW




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                                Complainant’s
                                                                                                C   l i    ’ signature
                                                                                                              i

                                                                                        &DVVLG\9UHHODQG6SHFLDO$JHQW)%,
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\7HOHSKRQH

                                                                                                              G. Michael Harvey
'DWH                                                                                               2021.01.10 15:56:41 -05'00'
                                                                                                  Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                       +RQ * 0LFKDHO +DUYH\ 86 0DJLVWUDWH -XGJH
                                                                                                Printed name and title
